Title: To John Adams from Alexander Hamilton, 20 March 1791
From: Hamilton, Alexander
To: Adams, John



Tuesday March 20th. 1791

mr. Hamilton presents his respectful Compliments to the Vice President—He may have heared, that the Treasurer was in the Market last night and may be at a loss concerning his authority.  The ground of the operation is an Act of the Board of the 15th of August last appropriating a sum between three & four hundred Thousand Dollars, which mr. Hamilton considers as any sum short of 400,000 Dollars; leaving still a sum to be expended within the terms as to price prescribed by that Act.  This is merely by way of information.
